DETAILED ACTION
Claims 1-3, 6-8, 10-11, 21-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-8, 21-23, 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright et al. (US 1018/0351868) in view of Mahvash et al. (US 2020/0036766).

Claim 1, Cartwright teaches a method comprising: 
receiving, by a first computing device via a multicast transmission and at a first bitrate (i.e. bitrate profiles), a plurality of segments of a media content item, wherein each of the segments is less than the entire media content item (i.e. segmenting solution) (p. 0021); 

after determining that the rate of arrival does not satisfy a threshold rate of arrival, receiving, by the first computing device via a unicast transmission (i.e. when network congested), at least one additional segment of the media content item (i.e. lower bitrate segments) (p. 0022, 0025, 0027, 0031); 
after expiration of the determined time period (i.e. time period to receive content), stopping receipt, via the multicast transmission at the first bitrate (p. 0022-0025); 
Cartwright is silent regarding a method comprising: 
determining a time period based on a difference between a first time stamp, corresponding to a first time in a playback of the media content item at which the at least one additional segment begins, and a second time stamp corresponding to a second time in a playback of the media content item at which a first segment of the plurality of segments begins, wherein the first time is different from the second time, wherein the first segment of the plurality of segments and the at least one additional segment each contain data that represents at least some of the same part of the media content item.
Mahvash teaches a method comprising: 
determining a time period based on a difference between a first time stamp, corresponding to a first time in a playback of the media content item at which the at least one additional segment begins (i.e. when time threshold is met), and a second time stamp corresponding to a second time in a playback of the media content item at which a first segment of the plurality of segments begins, wherein the first time is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided determination of a time period delay as taught by Mahvash to the system of Cartwright to allow for streaming to be non-interrupted (p. 0003).

Claim 2, Cartwright teaches the method of claim 1, wherein the at least one additional segments of the media content item comprise datagrams (i.e. UDP) (p. 0025). 

Claim 3, Cartwright teaches the method of claim 1, further comprising: 
prior to receiving the at least one additional segment of the media content item, receiving, by the first computing device via a multicast transmission at a second bitrate, at least one second additional segment of the media content item, wherein the first bitrate is a higher bitrate than the second bitrate (i.e. lower bitrate via multicast) (p. 0022-0031). 

Claim 6, Cartwright teaches the method of claim 5, further comprising ending receipt, via the unicast transmission, of segments of the media content item following the at least one additional segment of the media content item (i.e. streaming management manages bitrate profiles start and end receipts) (p. 0063-0063)

Claim 7, Cartwright teaches the method of claim 1, further comprising: 
determining the first time stamp (e.g. segment3) (p. 0024, 0027); 
determine the second time stamp (i.e. encodings listed in manifest file) (p. 0025, 0027); .

Claim 8, Cartwright teaches the method of claim 7, further comprising: 
prior to the stopping receipt, via the multicast transmission, buffering the at least one additional segment of the media content item received via the unicast transmission expiration of the determined time period (i.e. managing congestion time period for receiving content) (p. 0046-0055).

Claim 21 is analyzed and interpreted with respect to claim 1.  Claim 21 additionally recites “buffering, until the determined difference in time has elapsed, segments of the media content item received via the unicast transmission”.
Carwright teaches the additionally recited “buffering, until the determined difference in time has elapsed (i.e. preventing buffer underrun, segments not arriving timely), segments of the media content item received via the unicast transmission” (p. 0022, 0033).

Claim 22 is analyzed and interpreted with respect to claim 6.



Claim 26, Cartwright is not entirely clear in teaching the method of claim 21, further comprising beginning playback, by the first computing device, of the buffered segments of the media content item received via the unicast transmission.
Mahvash teaches the method of claim 21, further comprising beginning playback, by the first computing device, of the buffered segments of the media content item (i.e. playback from cache) received via the unicast transmission (p. 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have buffer playback as taught by Mahvash to the system of Cartwright to prevent lag in the stream (p. 0018).

Claim 27, Cartwright teaches the method of claim 1, further comprising after the stopping receipt via the multicast transmission, receiving, by the first computing device and via a resumed multicast transmission at the first bitrate, a second plurality of segments of the media content item (i.e. streaming management manages bitrate profiles start and end receipts) (p. 0063-0063).

Claim 28, Cartwright is not entirely clear in teaching the method of claim 8, further comprising beginning playback, by the first computing device, of the buffered at least one additional segment of the media content item received via the unicast transmission.
Mahvash teaches the method of claim 8, further comprising beginning playback, by the first computing device, of the buffered at least one additional segment of the media content item received via the unicast transmission (p. 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have buffer playback as taught by Mahvash to the system of Cartwright to prevent lag in the stream (p. 0018).

Claim 29 is analyzed and interpreted as an apparatus of claim 21.
Claim 30 is analyzed and interpreted as an apparatus of claim 22.
Claim 31 is analyzed and interpreted as an apparatus of claim 23.
Claim 32 is analyzed and interpreted as an apparatus of claim 26.

Claim 10-11, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright et al. (US 1018/0351868) in view of Mahvash et al. (US 2020/0036766), and further in view of Caputo (US 2015/0163527).

Claim 10, 24, Cartwright is silent regarding the method of claim 1, wherein the determining the rate of arrival of the plurality of segments comprises applying machine 
Caputo teaches the method of claim 1, wherein the determining the rate of arrival of the plurality of segments comprises applying machine learning to recognize a pattern associated with a latency in receipt of a first segment of the plurality of segments (i.e. determine future popular time periods) (p. 0012). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided anticipated popular periods of time as taught by Caputo to the system of Cartwright to manage network congestion (p. 0012).

Claim 11, 25, Cartwright teaches the method of claim 10, wherein the pattern (i.e. network congestion) indicates that the at least one additional segment is to be received via the unicast transmission (p. 0022-0025). 

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.

Claim 1, Applicant argues that in rejecting Applicant’s claim 1 feature of “after expiration of the determined time period, stopping receipt of the media content item via the multicast transmission at the first bitrate,” the Office cites to paragraphs [0022]-[0025] of Cartwright and contends that these paragraphs teach “after expiration of the 
First, Applicant’s claimed “determined time period,” cannot equate to the Office’s position “i.e. time period to receive content.” (/d.). As noted above in claim 1, the “determined time period” is “based on a difference between a first time stamp, corresponding to a first time in a playback of the media content item at which the at least one additional segment begins, and a second time stamp corresponding to a second time in a playback of the media content item at which a first segment of the plurality of segments begins.”
Second, as admitted by the Office, Cartwright fails to teach the “determining a time period” step of claim 1. (Action, pp. 3-4). In response, the Office relies on Mahvash as teaching this step. (Action, p. 4). Specifically, the Office points to Figure 5 and paragraphs [0068 ]-[0073] of Mahvash and contends that these paragraphs teach the claimed “determining a time period” step because Applicant’s claimed “first time stamp, corresponding to a first time in a playback of the media content item at which the at least one additional segment begins” allegedly equates to Mahvash’ s “when time threshold is met” and Applicant’s claimed “second time stamp corresponding to a second time in a playback of the media content item at which a first segment of the plurality of segments begins” allegedly equates to Mahvash’s “time threshold breached.” (/d.). However, Mahvash is actually no different from Cartwright.
Paragraphs [0068]-[0073] of Mahvash are part of a number of paragraphs that describe Figure 5 and an example embodiment “for providing a timeout for an adaptive 
Paragraph [0070] of Mahvash thereafter simply describes “the processing system determines a first bitrate for a first segment of a video program based upon an occupancy level of a video buffer of the device” and paragraph [0071] describes “the processing system requests a first video chunk of the first segment encoded at the first bitrate.” Once again, this is no different from the teaching of Cartwright in paragraph [0024]. Next, paragraph [0072] of Mahvash describes “determining that the video chunk is not received within a threshold duration of time since the requesting of the video chunk.” At this point, the Mahvash system has only processed one video chunk. Thus, this duration of time in Mahvash is simply a timeout period, not “a time period based on a difference between a first time stamp, corresponding to a first time in a playback of the 
Even further, looking at the remaining description of Figure 5 in Mahvash further shows no such teaching. The last descriptive paragraph regarding Figure 5 of Mahvash states that the processing system receives the second video chunk, writes the second video chunk to the video buffer, and plays out the second video chunk from the video buffer via a device. (Mahvash, paragraph [0074]). Simply put, there is no teaching in Mahvash that the first and second chunks, examples at different bitrates, are segments with a different time in a playback of the video at which the segment begins. At best, like Cartwright, Mahvash describes a video being split into segments for transmission and at different bitrates (Cartwright, paragraph [0021]; Mahvash, paragraph [0069]); however, these paragraphs, and all others of Mahvash, fail to describe any indication as to different time in a playback of the video at which segments begin, let alone the claimed “determining a time period based on a difference between a first time stamp, corresponding to a first time in a playback of the media content item at which the at least one additional segment begins, and a second time stamp corresponding to a second time in a playback of the media content item at which a first segment of the plurality of segments begins, wherein the first time is different from the second time, 
The Examiner respectfully disagrees.  The claimed “determining” step recites simply a method that compares 2 time stamps to determine a time period.  Mahvash clearly discloses a system which has a threshold for when a first segment should be played and if it is not received within a threshold a lower bitrate segment will be received.  This is the timeout threshold as stated by the Applicant.  Therefore, it is determined that the system is keeping track of the timings of the segments based on there being a time out threshold.  Therefore, Mahvash teaches a time out threshold which is a “time period” based on a difference of 2 time stamps. It appears the Applicant’s main argument is that the segments of Mahvash do not have “time stamps” and/or the timings are not tracked.  The Examiner submits the segments inherently have time stamps in order for the system to be able to function with a threshold time out period.

Conclusion
Claims 1-3, 6-8, 10-11, 21-32 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        12/3/2021